          Case 2:18-cv-01698-AKK Document 38 Filed 10/29/18 Page 1 of 1                                                      FILED
                                                                                                          2018 Oct-29 PM 05:25
                                                                                                          U.S. DISTRICT COURT
                                                                                                              N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAM&ited sra!~?
                                                     Northern 0 . . strict Court
                                                                                                                .
    EDUCATION CORPORATION OF                                   !Strict of Alabama
    AMERICA, VIRGINIA COLLEGE,
    LLC, and NEW ENGLAND
                                   ~                      OCT 2g
                                                                     1018
                                                                                                                         trJJ
    COLLEGE OF BUSINESS AND        ~                    .Q.fgeAbdu!Kafo,.
                                                                             1
    FINANCE, LLC,                  )
          Plaintiffs,                                     )
                                                          )                      Case No.
    v.                                                    )                 2:18-cv-01698-AKK
    UNITED STATES DEPARTMENT OF                           ~
    EDUCATION and BETSY DEVOS, in                         )
    her official capacity as Secretary of                 )
    Education,                                            )
                                                          )
          Defendants.

                                                 ORDER

         In accordance with Rule 65(b)(2) of the Federal Rules of Civil Procedure,                        1   this

Court's Order Granting Temporary Injunctive Relief entered on October 19, 2018 (D.E.

12) shall be extended by                -S e l/Q....,A.                c:J__)      days to and including

    lVih/t#.. ~                      s                        2018.    In     accordance      herewith,       the

temporary       injunction       will      exp1re     at        5:00        p.m.    Central      Time          on

~tJ~Wi~EM.~"'-~1,;;=~~~.s------<,~----' 2018.
                                 I

         IT IS SO ORDERED this 29th day of October 2018.




                                                  ABDUL K. KALLON
                                                                                                              --......   -
                                                  UNITED STATES DISTRICT JUDGE
1
  'The [temporary restraining order] expires at the time after entry--not to exceed 14 days--that the court
sets, unless before that time the court, for good cause, extends it for a like period or the adverse party
consents to a longer extension." Fed. R. Civ. P. 65(b)(2) (emphasis added).
